Exhibit 10.10

 

SOFTWARE PUBLISHING AND DISTRIBUTION AGREEMENT

Disney Aladdin Chess Adventure

This Publishing and Distribution Agreement (this “Agreement”) is made as of the
18th day of April, 2005, by and between Strategy First Inc., a Canadian
corporation (“STRATEGY”), whose principal place of business is at 147 St. Paul
West, Suite 210, Montreal, Quebec (Canada) H2Y 1Z5 and Red Mile, a U.S.
corporation (“RED MILE”), whose principal place of business is at 4000
Bridgeway, Suite 101, Sausalito, CA 94965, U.S.A.

 

RECITALS

Whereas, RED MILE is a developer of computer game programs operable on various
computer and video game consoles and systems; and

Whereas, STRATEGY is in the business of developing, producing, distributing,
publishing and licensing computer software programs and video games and related
documentation for use on the Systems; and

Whereas, STRATEGY desires a license to distribute the Products, and RED MILE
desires to grant a license to distribute the Products.

AGREEMENT

In consideration of the foregoing recitals and the mutual agreements and
promises set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.

DEFINITIONS.

The following terms, unless the context requires otherwise, have the following
meanings:

a.

“Alpha” means the software includes all of the game’s major components, although
not at final speed or with final data. All levels will run in the game engine,
including lighting, collisions, and game play. All puzzles, random creature hot
spots, and creature obstacles will be fully testable, including all bosses. It
will also include NPCs and NPC interactions. The game will still have major bugs
(i.e. crash bugs). All levels will be playable, although bugs may prevent
playing any particular level from start to finish without resorting to cheats.
In-game cinematics will be integrated and the game interfaces will be
functional. Any additional visual and audio changes need to be made during this
phase, and placeholders for art and voiceovers or sound effects may be
necessary. In short, all game elements are accounted for either by being present
in the build or by being represented by placeholders.

b.

“Beta” means the software includes all of the game’s major components in place
and running with final speed and data. It will include all changes,
modifications, alterations, and additions agreed to by STRATEGY and RED MILE
based upon review and testing of the Alpha Milestone. The game will still have
bugs, but major bugs (i.e. crash bugs) will have been addressed, including those
impeding Player

 

1

 


--------------------------------------------------------------------------------



 

progression in the game. All levels are playable from start to finish. Note that
assets are ‘frozen’ and implemented. Game runs on final media. Final audio is
included. All necessary install materials have either been delivered to STRATEGY
so that an install can be made by STRATEGY or, if agreed to by STRATEGY and RED
MILE, the RED MILE has in place an install that meets all Publisher
requirements.

c.

“Bug” means a repeatable phenomenon of unintended events or actions during the
running of the software under normal conditions that results in: (i) the being
unable to perform repeatedly and without interruption; (ii) a material detriment
to the functionality of the software; (iii) a material detriment to the visual
representation or sound of the software; or (iv) the destruction or corruption
of data.

d.

“Chargeback” means deductions customers take against a STRATEGY invoice for
price protection, promotions, allowances, or markdowns.

e.

“DISNEY” means Disney Interactive Inc. now known as Buena Vista Games.

f.

“End-Users” means those customers who acquire the Products for their internal
use and not for redistribution, re-marketing, time-sharing, or service bureau
use.

g.

“Gold Master” means the final version of the program as approved by both
STRATEGY and RED MILE as suitable for duplication and shipping. It includes all
changes, modifications, alterations, and additions agreed to by STRATEGY and RED
MILE based upon review and testing of the Beta Milestone and/or previous Release
Candidate(s).

h.

“Manufacturing Costs” means all reasonable direct costs of manufacturing,
including in-bound transportation costs.

i.

“Net Revenues” means gross revenues received by STRATEGY from its Distribution
partner and other third parties for Software and/or Merchandise actually sold to
End-Users, less Distribution fees of twenty-two percent (22%), returns,
Chargebacks, discounts, co-op, MDFs, rebates, customer allowances, Manufacturing
Costs, taxes, duties, commissions, insurance, transportation costs, the DISNEY
royalty as defined in Section 7.c., and reserves for Chargebacks and returns
taken by third parties; provided, however, that the subsequent release of the
reserve for Chargebacks and returns shall be considered as a part of Net
Revenues upon such release of any remaining reserves.

j.

“Merchandise” means STRATEGY guides and telephone hint or gaming assistance
relating to the Software.

k.

“Products” means, collectively, the Software and the Merchandise.

l.

“Release Candidate” means the final version of the program has been approved by
the RED MILE, but not yet approved by STRATEGY, as suitable for duplication and
shipping. It includes all changes, modifications, alterations, and additions
agreed to by STRATEGY and RED MILE based upon review and testing of the Beta
Milestone. If approved by STRATEGY, this build becomes the Gold Master. If not
approved, the next build is also a Release Candidate with a number designator
(Release Candidate 1, Release Candidate 2, etc.)



 

2

 


--------------------------------------------------------------------------------



 

 

 

m.

“Software” means the computer program(s) set forth in Exhibit “A” (attached
hereto and incorporated herein) operating on the Windows 98, Windows 2000, and
Windows XP operating systems and does not include any derivative works or other
versions thereof, including, without limitation, any merchandising, television,
film, music, sequels, add-ons, level packs.

n.

“Territory” means the entire World with the exception of the former CSIS
countries, namely, Russia, Ukraine, Belarus, Estonia, Latvia, Lithuania,
Moldova, Kazakhstan, Kirghizia, Georgia, Armenia, Azerbaijan, Turkmenia,
Tajikistan and Uzbekistan, which former CSIS countries shall be retained by RED
MILE.

2.

LICENSE GRANTS

a.

Distribution. RED MILE hereby grants to STRATEGY, and STRATEGY hereby accepts,
an exclusive license to publish, manufacture (subject to 2f below), market,
promote, publicize, distribute and sell the Products throughout the Territories
for the Term through any and all means of standard retail and/or End User
on-line distribution.

b.

OEM Bundling Transactions. STRATEGY may not do bundling or OEM deals.

c.

DEVELOPER Trademarks and Trade Names. RED MILE hereby grants to STRATEGY, and
STRATEGY hereby accepts, an exclusive license in the Territory during the Term
to use, publish and permit others to use and publish RED MILE’s name as
associated with the software solely as well as any names of or trademarks
associated with or embodied in the software or any reproduction or simulation
thereof and, subject to any contractual restrictions of which RED MILE has
advised STRATEGY from time to time, the script, speech, images, characters,
characterizations, designs, graphics, artwork, and other characteristics
associated with the Software, all of the above solely and exclusively in
connection with the sale, advertising, distribution and exploitation of the
Products. Further, subject to approval from DISNEY, STRATEGY shall have the
similar rights to use the Disney and Aladdin trademarks.

d.

Packaging and Promotional Material. RED MILE hereby grants to STRATEGY, and
STRATEGY hereby accepts, a non-exclusive license, for advertising, publicity and
promotional purposes with respect to STRATEGY’s sale of the Products, to permit
the reasonable use of all artwork, textual material and other materials used for
or by RED MILE in connection with the Software, including advertising, packaging
and wrapping materials (collectively, “Packaging and Promotional Materials”)
created by RED MILE in connection therewith. Nothing in the grant of licenses to
STRATEGY shall limit RED MILE’s right to self-market their products.

e.

Sublicensing. STRATEGY shall have the exclusive (even as to RED MILE) license in
the Territory to sublicense the rights set forth in this Agreement.

f.

Manufacturing. STRATEGY shall have each manufacturer, whether manufacturing
directly for STRATEGY or for a sublicensee, to complete and send to RED MILE
Exhibits “E” and “F” of this Agreement and comply with these exhibits.

 

3

 


--------------------------------------------------------------------------------



 

STRATEGY understands that non-compliance with this requirement would give Disney
the right to immediately terminate its agreement with RED MILE and RED MILE
would be required to immediately terminate this Agreement.

3.

TERM

This Agreement shall become effective on the date hereof and, unless sooner
terminated pursuant to the terms of this Agreement, shall continue in full force
and effect until December 31, 2007 (the “Term”). The Agreement may be renewed by
the mutual written agreement of both Parties hereto.

4.

RIGHT OF FIRST REFUSAL

Prior to executing any agreements with any other party RED MILE shall offer to
STRATEGY for a period of thirty (30) days the right to publish (i) a sequel (the
“Sequel”) to any program, (ii) modifications of any program to include
additional features or gameplay (“Add-Ons”), and (iii) versions of the Program
suitable for play on other platforms (including but not limited to, the PS-2,
X-Box, Game Cube, etc.), upon terms satisfactory to RED MILE.

5.

RED MILE`S OBLIGATIONS

a.

Delivery. Upon a date mutually agreed upon by the parties, RED MILE shall
deliver to STRATEGY two (2) complete Masters of each of the programs and, if the
game has copy protection, CD checks, or other game verification systems, one (1)
complete Master without these systems. The Masters for the programs will be the
English language version then available. STRATEGY shall have final approval of
the commercial acceptability of the Program(s).

b.

Demo Version. RED MILE shall use its best commercial efforts to deliver to
STRATEGY thirty (30) days prior to STRATEGY’s first shipments of the Product(s)
an interactive demonstration version of the Program(s) on a medium requested by
STRATEGY for reproduction and use in the marketing and promotion of the
Program(s) in the Territory. The demonstration version shall demonstrate all
material functionality, interface design and audio and graphical direction of
the Program(s).

c.

Game Design and Walk-Through. RED MILE shall use its best commercial efforts to
deliver to STRATEGY a thorough walk-through of the game and the completed Game
Design Documentation upon delivery of the Beta version of the software or within
thirty (30) days of the signing of this agreement if the Beta version of the
software has already been completed. These documents must have sufficient detail
to give STRATEGY complete understanding of all of the concepts and components of
game play so that STRATEGY will be in a position to render complete technical
assistance to its customers and End Users.

d.

Localization. RED MILE shall provide whatever existing localized assets it has
to STRATEGY as well as whatever existing instructions exist. RED MILE will use
reasonable commercial efforts to assist STRATEGY in localizing the Product.

e.

Localization Kit. RED MILE shall provide STRATEGY with a localization kit thirty
(30) days prior to completion of Gold Master or twenty (20) days after signing
this Agreement if the Gold Master is already completed or its completion is
anticipated less than thirty (30) days after the Agreement is signed.

 

 

4

 


--------------------------------------------------------------------------------



 

 

f.

Integration. RED MILE shall integrate all translations provided by STRATEGY
within ten (10) days of receipt by RED MILE. STRATEGY shall have final approval
of the commercial acceptability of the localized Program(s). RED MILE shall at
its expense, recompile the translated and localized materials so that the
Software is in the formats and languages as specified by STRATEGY and is
otherwise suitable (for content or otherwise) for use in the countries
designated by STRATEGY.

 

g.

Marketing/PR. RED MILE shall cooperate with STRATEGY in its efforts to promote
and advertise the Product. RED MILE shall deliver screen shots, hi-res graphics,
manual text and graphics, concept art and any other reasonable materials that
would assist STRATEGY in the marketing and promotion of the Product.

 

 

i.

All marketing and public relations materials created by STRATEGY are subject to
approval of RED MILE and DISNEY, which DISNEY may approve in its sole
discretion. Any materials not specifically approved by DISNEY are deemed
disapproved and use of such materials will be deemed a material breach of this
Agreement.

 

ii.

STRATEGY shall provide DISNEY with 200 units of each version of the Product free
of charge and will provide RED MILE with 20 copies free of charge.

h.

Quality Assurance. RED MILE will use its best commercial efforts to deliver a
quality Master to STRATEGY. STRATEGY shall perform its own quality testing of
the Software, and shall have sole discretion in determining the commercial
acceptability of the Software.

 

i.

Gold Master.    STRATEGY acknowledges that they are licensing a completed game
that has been approved by DISNEY. The only change to the English language game
shall be removal of the Sierra splash screen and insertion of a STRATEGY FIRST
splash screen. This change will require review and approval by DISNEY.  

 

j.

Server Costs and Matchmaking Services. The product has no online component.

k.

Copy Protection. The product as delivered to STRATEGY is not intended to be copy
protected. If STRATEGY wishes to implement copy protection at its own cost, RED
MILE shall use reasonable commercial efforts to assist.

l.

Developer Materials Document. RED MILE will provide to STRATEGY a full and
completed DEVELOPER MATERIALS DOCUMENT (DMD) within fifteen (15) days of the
date of this Agreement. If the DMD is not complete or deemed acceptable,
STRATEGY shall return said document indicating where the document is incomplete.
RED MILE shall have ten (10) days then to complete the document. The DMD is
required in order for STRATEGY to begin producing, marketing, and promoting the
software. The DMD shall be attached to this Agreement as Exhibit “

 

6.

STRATEGY’S OBLIGATIONS

a.

Distribution. STRATEGY shall use its best efforts to sell and distribute the
Products subject to the terms of this Agreement. STRATEGY shall sell the
Products at price(s) mutually determined by both STRATEGY and RED MILE prior to
the scheduled release. STRATEGY may make decisions with respect to returns and

 

5

 


--------------------------------------------------------------------------------



 

price protection in conformance with prevailing industry standards and
procedures. STRATEGY will use its reasonable commercial best efforts to publish
each title two (2) months after it has accepted the Gold Master. STRATEGY will
use it’s best efforts to get as wide a geographical distribution as possible
prior to release.

b.

Warehousing. STRATEGY, or a third party on behalf of STRATEGY, shall provide
warehousing for the Products, fulfill orders (i.e. provide “pick, pack and ship”
services) and manage, process and restock returns of the Products, if any.

c.

Invoice and Collection. STRATEGY, or a third party on behalf of STRATEGY, shall
invoice and collect from End-Users or distributors for the Products distributed
pursuant to this Agreement.

d.

Marketing. RED MILE shall cooperate with STRATEGY in the development of the
marketing plan for the sale and advertising of the Products (the “Marketing
Plan”). STRATEGY shall manage and implement co-op advertising programs and
marketing as STRATEGY determines in its reasonable discretion. With respect to
the Marketing Plan, STRATEGY shall spend no less than the minimum marketing sum
and no more than the maximum marketing sum (the “Marketing Expenses”) shown on
Exhibit “A” in the marketing and advertising of the Products and pursuant to the
dates set forth in the Marketing Plan; provided, however, that such Marketing
Expenses may be increased or decreased by the parties by mutual agreement. No
more than thirty-three percent (33%) of the Marketing Expenses may be STRATEGY’S
internal marketing expenses; at least sixty-seven (67%) percent must be direct
out-of-pocket expenses spent with third parties. As part of the Marketing Plan,
STRATEGY shall, (i) design advertising and collateral materials to attract
customers for the Software, and (ii) provide suitable press releases and public
relations efforts for the initial release of the Software. The parties
acknowledge that all materials created under this Section require the approval
of DISNEY.

e.

End-User Support. STRATEGY shall, provide End-Users of the Products in the
Territory with reasonable technical support via the telephone and E-Mail and
such costs shall be solely borne by STRATEGY. RED MILE shall provide STRATEGY
with such information and training required for STRATEGY to perform such End
User support. Reasonable travel and lodging costs incurred by RED MILE to
provide such training shall be borne solely by STRATEGY.

 

7.

ROYALTIES

a.

Advance Royalties. Within ten days of both Parties signing this Agreement,
Strategy shall pay to Red Mile a non-refundable, recoupable, advance royalty in
the amount of xxxxxx . An invoice shall be submitted to STRATEGY by RED MILE,
and this advance royalty shall be wire-transferred to RED MILE by STRATEGY in
accordance with RED MILE’s wire instructions. This advance royalty is recoupable
by STRATEGY who shall hold back actual royalties earned and payable as the
result of actual sales until the advance royalty is fully recouped.

b.

Payment of Royalties. For and in and consideration of the licenses and other
rights granted hereunder, STRATEGY shall pay to RED MILE as royalties, for any
sales by STRATEGY, 50% of the Net Revenue, plus the DISNEY royalty as defined

 

6

 


--------------------------------------------------------------------------------



 

below. In no case shall the payment to RED MILE for each unit sold be less than
the DISNEY royalty.

c.

Minimum Royalty Per Unit Sold. Notwithstanding the equal sharing of Net Revenue
as defined in this Agreement, Strategy acknowledges that the minimum royalty
payable to DISNEY per unit sold shall be xxxxxx for all countries except Europe
and xxxxxx Euro for Europe.

d.

Royalty Payments and Statements. Royalties shall be computed based on the
currency of the United States of America, and shall be paid in the currency of
the United States of America. For purposes of the preceding sentence, the
exchange rate used to convert any Net Receipts into American currency shall be
the exchange rate actually charged to STRATEGY by the party converting such Net
Receipts into American currency. Royalties shall be calculated at or near the
end of every quarter based upon the distribution and sales reports that STRATEGY
receives from its distribution partners. A written statement providing a
complete, itemized description of the calculation of the Royalties paid for the
preceding quarter (a “Royalty Statement”) shall accompany each Royalty payment,
or shall be sent alone within such period if no Royalties are due for such
quarter. Statements as to royalties payable hereunder shall be sent by STRATEGY
to RED MILE, together with payment of any royalties earned by RED MILE.

e.

Payment Schedule. STRATEGY shall pay the Royalties to RED MILE quarterly as
follows: (a) each quarter ending in March, Royalties shall be paid on or before
May 20th after such quarter, (b) each quarter ending in June, Royalties shall be
paid on or before August 20th after such quarter, (c) each quarter ending in
September, Royalties shall be paid on or before November 20th after such
quarter, and (d) each quarter ending in December, Royalties shall be paid on or
before February 20th after such quarter.

f.

Return Credit. In connection with each quarterly accounting period, STRATEGY
shall have the right to retain, as a reserve against charges, credits, or
returns, such portion of payable royalties as shall be reasonable in STRATEGY’s
best business judgment, but not to exceed fifteen percent (15%) of such payable
royalties. Each reserve so established shall be liquidated and paid, to the
extent it is not reduced for actual or potential returns and credits, on the
first anniversary of the date such reserve was first taken.

g.

Final and Binding Effect. RED MILE shall be deemed to have consented to all
Royalty Statements and all other accountings rendered by STRATEGY hereunder, and
each such Royalty Statement or other accounting shall be conclusive, final and
binding, shall constitute an account stated and shall not be subject to any
questions for any reason whatsoever, unless specific objection in writing,
setting forth the basis thereof, is given by RED MILE to STRATEGY within two (2)
years after RED MILE’s actual examination of the Royalty Statements, if any,
pursuant to this Agreement. No action, suit, or proceeding of any nature with
respect to any Royalty Statement or other accounting rendered by STRATEGY
hereunder may be maintained against STRATEGY unless such action, suit or
proceeding is commenced against STRATEGY in a court of competent jurisdiction
within two (2)

 

7

 


--------------------------------------------------------------------------------



 

years after RED MILE’s actual examination of the Royalty Statements, if any,
pursuant to this Agreement.

h.

Examination of Royalty Statements. STRATEGY shall maintain, at its executive
offices, which are presently in Montreal, Canada, books of account concerning
sales of the Products hereunder. RED MILE may examine or, at RED MILE’s sole
expense, appoint an independent certified accountant to examine STRATEGY’s said
books relating to the sale of the Products hereunder no more than once each
calendar year, solely for the purpose of verifying the accuracy thereof, only
during STRATEGY’s normal business hours and upon ten (10) days’ prior written
notice. RED MILE shall notify STRATEGY in writing within ninety (90) days after
it or its independent certified accountant has completed such examination if RED
MILE believes that STRATEGY’s books are not accurate, and supply STRATEGY with a
report including a description of any and all alleged inaccuracies contained
therein. RED MILE, STRATEGY and their respective representatives shall keep all
information obtained in such examination confidential and to use such
information solely for the purpose of this Section. If any additional monies are
shown to be payable by STRATEGY to RED MILE based upon an examination and such
amount shown due exceeds ten percent (10%) of the Royalties previously paid by
STRATEGY in relation to the particular Statement(s) which may be the subject of
the examination, STRATEGY shall reimburse the reasonable costs of such
examination and fees and expenses related thereto, as and when paid by RED MILE,
plus interest at the lesser of twelve percent (12%), or the maximum lawful rate
on such unpaid amount to be computed from the first date such monies were to
have been accounted for.

i.

Payment Pursuant to Examination Rights. With respect to any claim by RED MILE
that additional monies are payable by STRATEGY to RED MILE pursuant to this
Agreement based upon an examination by RED MILE of STRATEGY’s books and records,
STRATEGY shall not be deemed in breach of this Agreement unless within thirty
(30) days after STRATEGY’s receipt of RED MILE’s written claim that additional
monies are due and payable together with a copy of the examination report
prepared in connection with such examination, STRATEGY shall either: (1) pay
such additional monies so claimed by RED MILE, or (2) contest such claim, in
whole or in part, by written notice to RED MILE specifying in reasonable detail
the grounds for contesting such claim. In the event STRATEGY shall so contest
any such claim, STRATEGY shall not be deemed in breach of this contract unless
such claim shall have been reduced to a judgment by a court of competent
jurisdiction or resolved by binding arbitration and STRATEGY shall have failed
to pay RED MILE the amount thereof within ten (10) business days after STRATEGY
shall have received notice of the entry of such final non-appealable judgment.

8.

OWNERSHIP

a.

The Products. With respect to the Products, this Agreement only grants to
STRATEGY a license to offer a license to such Products to STRATEGY’s customers
and does not transfer to STRATEGY any right, title or interest in or to any
therein, notwithstanding any “purchase” or “sale” or similar language contained
therein.

 

 

8

 


--------------------------------------------------------------------------------



 

 

b.

Trademarks. Notwithstanding the grant of licenses herein, STRATEGY hereby
acknowledges and agrees that RED MILE owns the copyright and other rights to the
Products, and any packaging, advertising and promotional material produced by
RED MILE and delivered to STRATEGY for the Products.

9.

PRODUCT LABELING

a.

Copyright Notice. STRATEGY shall cause to be affixed, conspicuously and legibly
on all Packaging and Promotional Materials, including without limitation, any
advertising, collateral materials, press releases or public relations efforts,
appropriate copyright notices in the name of RED MILE and DISNEY.

b.

Labeling. Pursuant to the grant of license in this Agreement, the Products shall
be distributed in the Territory under STRATEGY’s name and label and STRATEGY may
assert attribution as publisher and distributor of the Products. STRATEGY shall
cause to be affixed, conspicuously and legibly on all Packaging and Promotional
Materials, including without limitation, any advertising, collateral materials,
public relations efforts, or Internet web sites, the RED MILE logo and other
logos of developers of the Products as may be reasonably be requested (all
subject to the restrictions contained in this Agreement).

10.

CONFIDENTIALITY

a.

Proprietary Information. Each party acknowledges and agrees that certain
information which it may receive from the other party will be Proprietary
Information to the disclosing party. “Proprietary Information” shall mean: (i)
the fact that the disclosing party intends to develop or have developed any
particular or other product; (ii) any information concerning or related to the
Products; (iii) any information concerning the terms and conditions of this
Agreement, except without the prior written consent of the other party, which
shall not be unreasonably withheld,; (iv) nonpublic information concerning the
business or finances of the disclosing party; and (v) any other information
which if disclosed to a third party could adversely affect a competitive
advantage of the disclosing party.

b.

Protection. Each party agrees, both during and after the term of this Agreement,
to use the Proprietary Information of the other party only in connection with
its rights and obligations under this Agreement, and not to, directly or
indirectly, reproduce such Proprietary Information or distribute or disclose
such Proprietary Information, except to employees or consultants who have a need
to know such Proprietary Information in connection with the performance of the
obligations and exercise of the rights under this Agreement, and to hold in
confidence all Proprietary information of the other party and to use is best
efforts to prevent the unauthorized copying, use and/or disclosure of the other
party’s Proprietary Information.

c.

No Nondisclosure Obligation. Each party’s respective obligation to hold the
other party’s Proprietary Information in strict confidence shall not apply to
any information that: (i) becomes known to the general public without a breach
of the nondisclosure obligations of this Agreement; (ii) is disclosed by the
owner of the Proprietary Information to others without restriction on
disclosure; (iii) is obtained from a third party without breach of a
nondisclosure obligation; or (iv) must be

 

9

 


--------------------------------------------------------------------------------



 

disclosed in connection with any suit, action or other dispute related to this
Agreement or is otherwise required to be disclosed by law.

d.

Irreparable Harm. Each party agrees that the unauthorized use or disclosure of
the disclosing party’s Proprietary Information may cause irreparable injury to
the disclosing party. Accordingly, both parties agree that the remedy at law for
any breach of this Section 10 may be inadequate and, in recognition thereof,
agree that the party suffering from the unauthorized use or disclosure shall be
entitled to ex party injunctive relief to prevent any such breach or the threat
of such a breach.

11.

REPRESENTATIONS AND WARRANTIES

a.

RED MILE’s Representations and Warranties. RED MILE represents and warrants to
STRATEGY as follows:

 

 

i.

Power and Authority. RED MILE possesses (i) all rights necessary to grant the
exclusive license granted by this Agreement without liability to any third
party, and (ii) full power and authority to carry out its obligations hereunder.

ii. No Breach. During the Term, the performance of RED MILE’s duties hereunder
will not breach any separate agreement by which RED MILE is bound, or violate or
infringe any rights of any third party. So long as this Agreement remains in
effect, RED MILE shall not commit any act or enter into any agreement or
understanding with any third party which is inconsistent or in conflict with the
terms of this Agreement.

iii. No Liens. There are no liens, claims, or encumbrances against the Software
or any part thereof which would derogate from or be inconsistent with the rights
and licenses granted to STRATEGY herein. RED MILE represents and warrants that
it is, and at all times during the term of this Agreement will be, the holder of
all consents necessary for it to perform its obligations hereunder.

iv. No Litigation. There is presently no litigation or other claim, pending or
threatened, nor any fact which may be the basis of any claim, against the
Software. RED MILE has not taken any action or failed to take any action which
would interfere with the rights of STRATEGY under this Agreement.

b.

STRATEGY’s Representations and Warranties. STRATEGY represents and warrants to
RED MILE as follows:

 

 

i.

Power and Authority. STRATEGY possesses the full power and authority to enter
into this Agreement and to carry out its obligations hereunder and this
Agreement constitutes the valid and binding obligation of STRATEGY, enforceable
in accordance with its terms.

ii. No Breach. During the Term, the performance of STRATEGY’s duties hereunder
will not breach any separate agreement by which STRATEGY is bound, or violate or
infringe any rights of any third party. So as long as this Agreement remains in
effect, STRATEGY shall not commit any act or enter into any agreement or
understanding with any third party which is inconsistent or in conflict with the
terms of this Agreement.

 

10

 


--------------------------------------------------------------------------------



 

 

iii. Valid corporaton. STRATEGY is a corporation, validly existing and in good
standing under the laws of the jurisdiction it was incorporated.

iv. Fiscally sound. STRATEGY is financially sound and fiscally capable of
performing its obligations and any material change in such status shall be
immediately communicated to RED MILE in writing.

 

12.

SOFTWARE BUGS

For a period of six (6) months following the delivery of Master by RED MILE
under this Agreement, the software shall be reasonably free of all Bugs. If,
within such period, STRATEGY reasonably determines that the software is not free
from Bugs, RED MILE shall, at its sole expense and within thirty (30) days after
receipt of written notice of any such condition, make whatever corrections are
commercially reasonable to correct the Bugs, and promptly redeliver to STRATEGY
one (1) corrected gold master of the on CD-ROM.

13.

INDEMNIFICATION

 

 

a.

RED MILE Indemnification

i.

RED MILE shall hold harmless, defend and indemnify STRATEGY, its directors,
officers, agents and employees for any and all claims, losses, costs,
liabilities or expenses (including reasonable attorneys’ fees and applicable
fees attributable to End Users for which STRATEGY may be required to provide
refunds) relating to or arising from: (i) any breach by RED MILE of any
representation, warranty or covenant of this Agreement; (ii) any negligent act
or omission of RED MILE; (iii) access to or use of the Products infringes upon
or violates any copyright, patent, trademark, or other intellectual property
right; and (iv) any unfair trade practice, title or misrepresentation based on
any promotional material, documentation or other material provided by RED MILE
with respect to the Products; provided however, that: (x) STRATEGY promptly
notifies RED MILE in writing of the claim; (y) RED MILE has sole control of the
defence and all related settlement negotiations, subject to obtaining the
agreement of STRATEGY to any final settlement; and (z) STRATEGY reasonably
provides RED MILE with the assistance, information and authority necessary to
perform the above.

ii.

RED MILE shall have no liability for any claim of infringement to the extent
based on: (a) access to or use of a superseded or altered release of the
Products if such infringement would have been avoided by access to or use of a
current unaltered release of the Products; or (b) the combination, operation or
use of the Products with programs or data not furnished by RED MILE if such
infringement would have been avoided without such programs or data.

iii.

In the event the Products are held or is believed by RED MILE to infringe, RED
MILE shall have the option, at its expense, to: (i) modify the Products to be
non-infringing; (ii) obtain for STRATEGY a license to continue the distribution
and license of the Products; (iii) substitute the Products with other or
material reasonably suitable to STRATEGY; (iv) buy

 

11

 


--------------------------------------------------------------------------------



 

back all infringing Products at a price agreed to by STRATEGY; or if (i) - (iv)
are not commercially reasonable for RED MILE, then (v) terminate the license
rights granted hereunder, the whole without limiting STRATEGY’s recourses
hereunder.

 

b.

STRATEGY Indemnification

i.

STRATEGY shall hold harmless, defend and indemnify RED MILE, its directors,
officers, agents and employees for any and all claims, losses, costs,
liabilities or expenses (including without limitation reasonable attorneys’
fees) relating to or arising from: (i) any breach by STRATEGY of any
representation, warranty or covenant of this Agreement; (ii) any negligent act
or omission of STRATEGY; (iii) any use by STRATEGY or End User of any product
not provided by RED MILE but used in combination with access to and use of the
Product, if such claim would have been avoided by the exclusive access to and
use of the Product; (iv) STRATEGY’s failure to include or reasonably enforce the
required contractual terms set forth herein in each End User License Agreement;
and (v) any claim that arises from any representation, warranty or covenant by
STRATEGY to End Users beyond that which is provided by RED MILE pursuant to this
Agreement; provided however, that: (x) RED MILE promptly notifies STRATEGY in
writing of the claim; (y) STRATEGY has sole control of the defence and all
related settlement negotiations, subject to obtaining the agreement of RED MILE
to any final settlement; and (z) RED MILE reasonably provides STRATEGY with the
assistance, information, and authority necessary to perform the above.

14.

FREEDOM TO COMPETE

Subject to the provisions of the Agreement, each party acknowledges and agrees
that nothing herein shall be construed as restricting or prohibiting either
party from lawfully competing with the other party in any other aspects of its
business, including, without limitation, the development, marketing and/or
distribution of other products and services. Without limiting the generality of
the preceding sentence, each party acknowledges that the other party is in the
business of designing, developing and exploiting both directly and indirectly
various products and that each party maintains and continuously seeks licensing
and distribution relationships with third parties. Each party agrees that
nothing in this Agreement will be construed as restricting or prohibiting such
party from continuing its business in any lawful manner. Each party may in its
sole discretion at any time during or after the term of this Agreement (i)
design, develop, manufacture, market, publish, license, distribute, and
otherwise exploit any products or services, even if such products or services
are competitive with or similar to any of the other party’s products, subject
only to the other party’s respective copyrights, patent rights, and other
proprietary rights in and to the other party’s Products, and/or (ii) enter into
and maintain licensing and distribution relationships with any persons or
entities, even if such third parties are competitors or licensees of the other
party.

15.

TERMINATION

 

 

12

 


--------------------------------------------------------------------------------



 

 

a.

RED MILE Breach. In the event that RED MILE fails to deliver the final Gold
Master to STRATEGY for up to three (3) months after the date mutually agreed
upon pursuant to Section 5(a.), or RED MILE otherwise materially breaches this
Agreement with respect to the Products hereunder and such breach is not cured
within thirty (30) days after receipt of notice from STRATEGY of such breach,
then, without in any way limiting any of STRATEGY’s other rights and remedies in
such event, and notwithstanding any provision to the contrary contained herein,
STRATEGY shall have the right at its sole election to terminate this Agreement

b.

STRATEGY Breach. In the event STRATEGY materially breaches this Agreement and
such breach is not cured within thirty (30) days after receipt of notice from
RED MILE of such breach, then, without in any way limiting any of RED MILE’s
other rights and remedies in such event, and notwithstanding any provision to
the contrary contained herein, RED MILE shall have the right at its sole
election to terminate this Agreement.

c.

Automatic Termination.

i.

Bankruptcy. In the event either party to this Agreement files a petition in
bankruptcy or is adjudged a bankrupt, or if a petition in bankruptcy is filed
against such party and is not dismissed within sixty (60) days of the
institution of such proceeding, or if such party becomes insolvent, or makes an
assignment for the benefit of creditors, or if any receiver appointed for such
party or its business is not discharged within sixty (60) days (for convenience,
the “bankrupt or insolvent party”), the other party shall have the right to
terminate this Agreement, upon written notice to the bankrupt or insolvent
party.

ii.

Breach by STRATEGY of material terms which causes DISNEY to terminate the RED
MILE Agreement with DISNEY.

16.

EFFECT OF TERMINATION

Upon expiration of the Term of this Agreement, all exclusive rights granted to
STRATEGY under this Agreement shall forthwith revert to RED MILE with the
following consequences:

a.

STRATEGY shall continue to pay all Royalties which become due and payable.

b.

In the case of termination not for breach, STRATEGY will be entitled to a
sell-off period of ninety (90) days to sell and distribute all existing stocks
of the product(s) as at the date of termination or on the expiration of the
Term, on a non-exclusive basis and in accordance with the terms of this
agreement and RED MILE shall thereafter be free to engage others to distribute
the Products in the Territory or to distribute them itself and STRATEGY shall
not thereafter advertise, distribute or sell the Products, and will cease all
display, advertising and use of RED MILE’s Property. In the case of termination
due to a breach by STRATEGY, STRATEGY shall immediately cease selling the
Product and destroy any unsold inventory.

c.

STRATEGY shall return to RED MILE all materials and any copies or reproductions
thereof furnished to STRATEGY by RED MILE hereunder or give satisfactory
evidence of their destruction.

 

 

13

 


--------------------------------------------------------------------------------



 

 

d.

Sublicenses. Any valid termination of this Agreement shall not affect any valid
sub-licenses granted by STRATEGY pursuant to this Agreement, which shall
continue in full force and effect for the full duration of their terms.

17.

GENERAL PROVISIONS

a.

Notice. All notices, statements and/or payments to be given to the parties
hereunder shall be addressed to the parties at the addresses set forth on the
first page hereof or at such other address as the parties shall designate to
each other in writing from time to time. All notices shall be in writing and
shall either be served by personal delivery (to an officer of each company),
mail, or facsimile (if confirmed by mail or personal delivery of the hard copy),
all charges prepaid. Except as otherwise provided herein, such notices shall be
deemed given when personally delivered, all charges prepaid, or on the date ten
(10) days following the date of mailing, except that notices of change of
address shall be effective only after the actual receipt thereof.

b.

Assignment. This Agreement shall inure to the benefit of, and shall be binding
upon, the successors and assigns of each party hereto. Notwithstanding the
foregoing, STRATEGY shall not assign any rights or obligations hereunder without
the prior written consent of RED MILE, which it may withhold in its sole
discretion. RED MILE may assign its rights or obligations hereunder without the
prior written consent of STRATEGY.

c.

Entire Agreement. The entire understanding between the parties hereto relating
to the subject matter hereof is contained herein. There are no representations,
warranties, terms, conditions, undertakings or collateral agreements, express,
implied or statutory, between the parties other than expressly set forth in this
Agreement. This Agreement cannot be changed, modified, amended or terminated
except by an instrument in writing executed by both STRATEGY and RED MILE. The
Exhibits annexed hereto constitute a part of this Agreement. The headings and
captions used herein are inserted for convenience of reference only and shall
not affect the construction or interpretation of this Agreement. This Agreement
shall not be deemed effective, final or binding upon RED MILE or STRATEGY until
signed by each of them. Only the final, executed Agreement is admissible as the
written agreement between the parties and prior drafts, if any, incorporating
revisions or original language may not be used, and shall not be admissible as
evidence for any purpose in any litigation that may arise between the parties.

d.

Modifications. No waiver, modification or cancellation of any term or condition
of this Agreement shall be effective unless executed in writing by the party
charged therewith. No written waiver shall excuse the performance of any act
other than those specifically referred to therein and shall not be deemed or
construed to be a waiver of such terms or conditions for the future or any
subsequent breach thereof. Except as otherwise provided in this Agreement, all
rights and remedies herein or otherwise shall be cumulative and none of them
shall be in limitation of any other right or remedy.

e.

Relationship of Parties. This Agreement does not constitute and shall not be
construed as constituting a partnership or joint venture between RED MILE and
STRATEGY. Neither STRATEGY nor RED MILE shall have any right to obligate

 

14

 


--------------------------------------------------------------------------------



 

or bind the other in any manner whatsoever, and nothing herein contained shall
give or is intended to give any rights of any kind to any third persons.

f.

Governing Law and Venue. The validity, construction, interpretation, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the Province of Quebec, Canada.

g.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which shall constitute but one
and the same document.

h.

Survival. The expiration of this Agreement shall not impair the rights or
obligations of either party hereto which shall have accrued hereunder prior to
such expiration or termination.

i.

Cooperation. Each of the parties hereto agrees to execute all such further
instruments and documents and to take all such further action as the other party
may reasonably require in order to effectuate the terms and purposes of this
Agreement as stated herein.

j.

Invalid Provision. If any provision of this Agreement shall be held or deemed to
be invalid, inoperative or unenforceable in any jurisdiction or jurisdictions,
because of conflicts with any constitution, statute, rule or public policy or
for any other reason, such circumstance shall not have the effect of rendering
the provision in question unenforceable in any other jurisdiction or in any
other case or circumstance or of rendering any other provisions herein contained
unenforceable to the extent that such other provisions are not themselves
actually in conflict with such constitution, statute or rule of public policy,
but this Agreement shall be reformed and construed in any such jurisdiction or
case as if such invalid, inoperative or unenforceable provision had never been
contained herein and such provision reformed so that it would be enforceable to
the maximum extent permitted in such jurisdiction or in such case.

k.

French-language clause. The parties have required that this agreement and all
documents, notices and communications relating to this agreement and to the
subject matters arising therefrom be in the English language. / Les parties ont
exigé que la présente convention et tous les documents, avis, et communications
rattachés à cette convention et aux questions qui en découlent soient rédigés en
anglais.

 

 

 



 

15

 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
defined in the preamble hereto.

RED MILE:

RED MILE

By:

_/s/ Ed Roffman_________

Name: Ed Roffman

Title: CFO

STRATEGY:

STRATEGY FIRST INC.

By:

_/s/ Don McFatridge____

Name:

Don McFatridge

 

Title:          President

 

16

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “A”

 

Software

 

Disney Aladdin Chess Adventure

 

 

Minimum/Maximum Marketing Expenses

 

Minimum xxxxxx, Maximum xxxxxx

 



 

17

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “B”

 

DISNEY ALADDIN CHESS ADVENTURE

 

Task List

This list is a full description of changes, additions, alterations, and
corrections STRATEGY has requested be made to the Software.

 

None



 

18

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “C”

 

DISNEY ALADDIN CHESS ADVENTURE

 

Developer Materials Requirement List

 

The following is a list of materials that are required for Strategy First to
publish your title. Please note that the list is extensive and some of the items
are ongoing. Try to provide as much of the items requested to ensure a smooth
release of the product.

Contact Information

This should include contact names, emails and phone numbers of the key personnel
within your company. Contact information should be broken down by Production
contacts, Marketing and PR Contacts and Art/Graphic Design contacts.

Purpose: To ease communication between Marketing, Production and Development.

 

Full Title Specifications Document

Please note if anything should not be revealed to End-Users.

This document should include the following:

1)

Technical Specifications including minimum and recommended system requirements,
multiplayer protocols, supported API’s, graphics and sound features including
how lighting and textures are handled, special effects, animation formats,
animation process – by hand or motion capture, world interactivity, collision
rules, physics effects, scripting systems, level building tools, memory
handling, localization tools and preparations, other input devices, sound
formats, and how music is stored.

2)

To the extent available, RED MILE shall provide Game Design including level,
mission, scenario and/or campaign designs (Incl. Confirmed number), puzzles,
solutions and options, spawn points, enemy descriptions and statistics, weapon
descriptions and statistics, description of skills and attributes, combat rules,
AI definitions, reactions, and rules, character interactions, concept and
storyline, all game texts including voiceover scripts, multiplayer details, and
scenario/campaign editor functionality (if applicable).

3)

List of Product Features

Purpose: To be used in product analysis and review, product positioning,
marketing materials, promotion, packaging and to begin creation of the marketing
plan.

 

All copyright notices, trademarks or patents issued for product

Purpose: To be used on all packaging and sales material to satisfy legal
requirements.

 

Documentation of all licensed software tools used

Purpose: To be included in all packaging to satisfy legal requirements.

 

Links to Existing Company Website

Purpose: To begin web promotion with links between Strategy First’s web site and
RED MILE’s web site.

Offensive material content

The game contains no offensive material content.

Purpose: Used for game submission to the Entertainment Software Rating Board
(ESRB).

 

19

 


--------------------------------------------------------------------------------



 

 

Compilation of all previous press exposure

There is none

Purpose: To be used for product positioning and to create a consistent
promotional plan.

 

Completed developer product and competitive product analysis

There is none.

Purpose: To be used for product’s positioning, marketing and promotional plan
development.

 

Game interface mock-up, button artwork or special screens

Will be created by STRATEGY FIRST from game

Purpose: To be used for website and marketing collateral.

 

All available rendered or partial artwork

This should include: textures, 2D/3D character images, screenshots, Max files
with Plug-ins (if possible), backgrounds and logos in file formats: TIF, EPS,
JPG, PSD. All artwork should be provided in hi-res format wherever possible.

Purpose: To begin product marketing collateral: packaging, sell sheets, ads, box
and web design

 

All packaging (Completed or not)

Purpose: To be used for packaging if required.

 

Manual documentation

Purpose: To be used for the manual and website content.

 

Technical details of game CD manufacturing

The game fits on one CD. There is no copy protection.

Purpose: To be used for press releases and possible press tours.

 

Details of current playable game version

Purpose: To be used for press releases and possible press tours.



 

20

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “D”

 

DISNEY ALADDIN CHESS ADVENTURE

 

Offensive Material Guidelines

 

Below represents a list of some of the elements that the ESRB commonly evaluates
in a product. Notice that there are many elements that can contribute to the
content of the game, not just the gameplay itself. To get an accurate sense of
the finished game, ESRB evaluates pertinent content from the game. Pertinent
content would be any content that accurately reflects either the most extreme or
intense content of the final product (in terms of relevant rating criteria such
as violence, language, sexuality, gambling, and alcohol, tobacco, and drug use),
and the final product as a whole.

 

Destruction

Explosions, physical damage and other audio or visual elements of destruction.

 

Violence

All elements of damage design, including blood effects, gore, death animations,
post mortem damage effects, and screams.

 

Failure

Demonstrate what happens when the player dies, crashes, or goes out-of-bounds.

 

Profanity

Profanity is always pertinent content that must be submitted. ESRB must be
provided with an accurate and audible representation of the profanity and its
frequency.

 

Soundtrack/Lyrics

Soundtracks frequently contain profanity or adult themes.

 

Controlled Substances

Use, implied use, or reference to drugs, alcohol, or tobacco is always pertinent
content. Even in the background, these activities can potentially influence a
game’s rating.

 

Gambling

Gambling, including instructional lessons and simple ambiance, can contain
pertinent content that must be submitted.

 

Sexuality

Nudity, innuendo, suggestive themes and explicit sexual activities — these are
types of pertinent content that must be submitted to ESRB.

 

Characters

Character options, models, and profiles, such as revealing clothes or suggestive
character biographies, are often a source of pertinent content.

 

21

 


--------------------------------------------------------------------------------



 

 

Vehicles/Weapons

Look carefully at vehicle/weapon sounds, options, and models since these
elements often contain pertinent content that must be rated.

 

Supplements

Pertinent content in bonus material, guidebooks, manuals, and other supplements
packaged with the game must be consistent with the final product, or else
submitted for review.

 

Cut-scenes

FMVs, cut-scenes, in-game movies, and starting/ending sequences often give the
most accurate sense of a final product, and should be submitted as pertinent
content.

 



 

22

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

 

Form of Consent Agreement

Reference is made to that certain Publishing and Development Agreement, dated as
of May 27, 2003 by and between Disney Interactive, Inc. (“Disney”) and Red Mile
Entertainment (“Red Mile”) (the “Agreement”), relating to, among other things,
the development, manufacture, packaging and distribution by Red Mile of certain
interactive computer software products of Disney indicated below (the
“Authorized Products”). Red Mile has asked Disney to consent, pursuant to
Section 12.2 of the Agreement, to the engagement by Red Mile of a third party to
provide certain services in connection with the development, manufacture,
packaging and/or distribution of an Authorized Product.

Disney hereby consents to the engagement by Red Mile of the third party named
below (the “Subcontractor”) to render the services indicated below for the
account of Red Mile, provided that (1) the Subcontractor shall execute Disney’s
form of Subcontractor Agreement; (2) a complete and executed copy of such
agreement shall be delivered to Disney within ten (10) days of the date thereof;
and (3) the Subcontractor shall fully comply in all respects with such
agreement. Failure of any of the foregoing conditions shall entitle Disney to
immediately terminate the Agreement and require that all materials in the
possession or control of Red Mile or Subcontractor containing or capable of
displaying any intellectual property of Disney be immediately delivered to
Disney or destroyed to Disney’s satisfaction. This consent shall not be deemed
to constitute a waiver of compliance by Disney with respect to any other term,
provision or condition of the Agreement.

Name and Address of Subcontractor:

Territory of Manufacture:

Expiration of Agreement:

(unless earlier terminated or extended]

Authorized Product(s): (or components thereof)

IN WITNESS WHEREOF, the duly authorized representatives of each of the parties
hereto have executed this Consent Agreement as of
the                                                                    day
of,__.

 

DISNEY INTERACTIVE, INC.

RED MILE:

 

By: ____________________________

By:

 

Date:_

___________________________

Date:_

 

Title: _________________________________

Title:______________________________

 

 

 



 

23

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F

 

Form of Subcontractor Agreement

Name and Address of Subcontractor:

Services:

Licensee:

Red Mile Entertainment (“Red Mile”)

Expiration Date of Agreement: (unless earlier terminated or extended)

Authorized Product(s):

Disney Properties:

All scenes and characters (together with their likenesses and names) and designs

(including without limitation marks and logos), and all art, animation, video
and other audiovisual material, sound, music and text (including without
limitation fonts), owned or licensed by Disney which are depicted or used in the
Authorized Product(s).

Ladies and Gentlemen:

In order to induce Disney Interactive, Inc. (“Disney”) to consent to the
engagement by Red Mile of the undersigned subcontractor (“Subcontractor”) to
provide the Services in connection with the manufacture, packaging or
distribution of the Authorized Product, the Subcontractor signing below
covenants and agrees that (except as may be authorized under a separate Disney
Manufacturer’s Agreement or license):

1.            The Subcontractor will not manufacture the Authorized Product to
the order of anyone but Red Mile, will invoice only Red Mile, will not ship to
anyone other than Red Mile or Red Mile’s designees and will not ship after the
expiration date of the Agreement.

2.       The Subcontractor will not subcontract production of the Authorized
Product or components thereof

without Disney’s written consent.

3.       The Subcontractor will not (without Disney’s written consent)
manufacture merchandise utilizing any of the Disney Properties listed above or
any other properties the copyright or trademark to which is owned by Disney,
other than the Authorized Product in accordance with the Agreement.

 

24

 


--------------------------------------------------------------------------------



 

 

4.

The Subcontractor will not publish or cause the publication of pictures of the
Authorized Product in

any publication or promotional material, nor advertise the fact that it is
permitted to manufacture Authorized

Product, nor use the name “Disney” or any variant thereof without Disney’s prior
written consent.

 

5.         In manufacturing the Authorized Product, the Subcontractor will
comply with all applicable local and national laws and regulation, treaties,
voluntary industry standards, codes or other obligations (collectively, “Laws”),
including but not limited to, applicable health and safety standards and labor
laws for manufacturing operations. Specifically, the Subcontractor covenants
that:

(a)        The Subcontractor will not use child labor in the manufacturing,
packaging or distribution of Disney merchandise. The term “child” refers to a
person younger than the local legal minimum age for

employment or the age for completing compulsory education, but in no case shall
any child younger than

fifteen (15) years of age (or fourteen (14) years of age where local law allows)
be employed in the

manufacturing, packaging or distribution of Disney merchandise. The
Subcontractor employing young persons who do not fall within the definition of
“children” agrees also to comply with any Laws applicable to such persons.

(b)        The Subcontractor agrees only to employ persons whose presence is
voluntary. The Subcontractor agrees not to use any forced or involuntary labor,
whether prison, bonded, indentured or otherwise.

(c)

The Subcontractor agrees to treat each employee with dignity and respect, and
not to use

corporal punishment, threats of violence, or other forms of physical, sexual,
psychological or verbal harassment or abuse.

(d)

The Subcontractor agrees not to discriminate in hiring and employment practices,
including

salary, benefits, advancement, discipline, termination, or retirement, on the
basis of race, religion, age,

nationality, social or ethnic origin, sexual orientation, gender, political
opinion or disability.

(e)        The Subcontractor recognized that wages are essential to meeting
employees’ basic needs. The Subcontractor agrees to comply, at a minimum, with
all applicable wage and hour Laws, including minimum wage, overtime, maximum
hours, piece rates and other elements of compensation, and to provide legally
mandated benefits. If local Laws do not provide for overtime pay, the
Subcontractor agrees to pay at least regular wages for overtime work. Except in
extraordinary business circumstances, the Subcontractor will not require
employees to work more than the lesser of (1) 48 hours per week and 12 hours
overtime or (2) the limits on regular and overtime hours allowed by local law,
or, where local law does not limit the hours of work, the regular work week in
such country plus 12 hours overtime. In addition, except in extraordinary
business circumstances, employees will be entitled to at least one day off in
every seven-day period. The Subcontractor agrees that, where local industry
standards are higher than applicable legal requirements, it will meet the higher
standards.

(f)

The Subcontractor agrees to provide employees with a safe and healthy workplace
in

compliance with all applicable Laws, ensuring, at a minimum, reasonable access
to potable water and sanitary

facilities, fire safety, and adequate lighting and ventilation. The
Subcontractor also agrees to ensure that the

same standards of health and safety are applies in any housing it provides for
employees. The Subcontractor agrees to provide Disney with all information
Disney may request about manufacturing, packaging and distribution facilities
for the Products.

 

25

 


--------------------------------------------------------------------------------



 

 

(g)        The Subcontractor agrees to respect the rights of employees to
associate, organize and bargain collectively in a lawful and peaceful manner,
without penalty or interference, in accordance with applicable Laws.

(h)        The Subcontractor agrees to comply with all applicable Laws,
including those pertaining to the manufacture, pricing, sale and distribution of
the Products.

 

(i)

The Subcontractor agrees to comply with all applicable environmental Laws.

(j) The Subcontractor agrees that Disney and its designated agents (including
third parties) may engage in monitoring activities to confirm compliance with
this Agreement, including unannounced on-site inspections of manufacturing,
packaging and distribution facilities, and employer-provided housing, such
inspections to include reviews of books and records relating to employment
matters and private interviews with employees. The Subcontractor agrees to
maintain on site all documentation necessary to demonstrate compliance with the
Agreement.

(k) The Subcontractor agrees to take appropriate steps to ensure that the
provisions of this Paragraph 5 are communicated to employees, including the
prominent posting of a copy of Disney’s Code of Conduct for Manufacturers in the
local language and in a place readily accessible to employees at all times.

6.

The term “Laws” as used in this Subcontractor Agreement means any and all
applicable laws, rules, regulations, ordinances, voluntary industry standards,
association laws, codes or other obligations pertaining to any of
Subcontractor’s activities in connection with the Agreement including but not
limited to, those applicable to the Authorized Product and the Disney Properties
and the performance of the Services.

7.

The Subcontractor shall not, and shall not permit or assist any other party to,
manufacture, modify or adapt all or any part of the Authorized Product or
otherwise make copies of all or part of the Authorized Product onto any media
(whether for error correction or other purposes), except as may be expressly and
clearly required in connection with the Services. The Subcontractor also agrees
that it shall not, and shall not permit or assist any other party to,
disassemble, decompile or reverse engineer all or any part of the Authorized
Product.

8.

During the performance of the Services in connection with the Authorized Product
Subcontractor shall not introduce any computer virus or any other similar
harmful, malicious, or hidden program or data to the Authorized Product.

9.

The Subcontractor will not, without Disney’s prior written consent, provide the
Services, or contract for the provision of services comparable to the Services,
in connection with video games or other computer software utilizing any Disney
Property, any artwork based thereon and/or any trademark, trade name or logo
owned or used by Disney, other than the Authorized Product.

10.

The Subcontractor will neither cause nor allow any use not authorized by Disney
or Fluent under the direction of Disney of any material containing or capable of
displaying any Disney Property.

11.

The Subcontractor understands that it does not have or acquire, and shall not
purport to have or acquire, any right to, interest in or title to the Authorized
Product nor any Disney Property nor

 

26

 


--------------------------------------------------------------------------------



 

any other copyright, trademark, trade name or logo or the names applied thereto
embodied in the Authorized Product.

12.

The Subcontractor acknowledges that the provisions of this agreement are
necessary to protect Disney’s intellectual property rights and, specifically, to
conserve the goodwill and good name of its products and the name “Disney”, and
therefore Subcontractor agrees that it will not, and it will not allow or assist
any other third party to, perform any act or omit from performing any act, that
would result in the Authorized Product, any Disney Property or the name “Disney”
to become involved in matters that will or could detract from, or impugn, its
public acceptance and popularity, or impair its legal status.

13.

From time to time, the Subcontractor will permit Disney’s authorized
representative to inspect its activities and premises, accounting books and
invoices relevant to its manufacture and supply of Authorized Product.

14.

Except and only to the extent specifically required in connection with its
performance of the Services in connection with the Authorized Product,
Subcontractor shall not acquire any right under this Agreement to use, and
Subcontractor shall not use, and shall not, directly or indirectly, allow or
assist any other party to use,

 

 

(a)

the name “Disney” (either alone, in conjunction with or as a part of any other
word, name or phrase) or,

(b)

any Disney Property or any other fanciful character or design, any music or any
intellectual property right of Disney Enterprises, Inc. (formerly known as The
Walt Disney Company) or any of its related, affiliated or subsidiary companies
(i) in any advertising, publicity or promotion or other disclosure, (ii) in any
in-house publication, (iii) to express or imply any endorsement of any product
or service, or (iv) in any other manner or for any purpose whatsoever (whether
or not similar to any of the foregoing).

 

15.

Subcontractor understands that it may, during the performance of the Services in
connection with the Authorized Product, have access to and acquire knowledge
from, material, data, systems and other information concerning the operation,
business, financial affairs, products, customers and intellectual property
rights or other aspects of Disney or any of Disney’s affiliated or related
companies that may not be accessible or known to the general public (referred to
herein as “Confidential Information”). Any Confidential Information acquired by
Subcontractor shall not be used, published or divulged by Subcontractor to any
other party in any manner whatsoever without the prior clear and express written
approval of Disney, which approval Disney may withhold in its sole discretion.
Subcontractor shall, and shall cause its employees, agents and every other party
it employs in connection with the Services to, protect and safeguard the
Confidential Information by using the same degree of care, but no less than a
reasonable degree of care, to prevent the unauthorized use, dissemination or
publication of the Confidential Information as Subcontractor uses to protect its
own confidential or proprietary information of a like nature. In the event that
Subcontractor is directed to disclose any portion of any Confidential
Information of Disney or any other materials proprietary to Disney,
Subcontractor shall immediately notify Disney both orally and in writing.
Subcontractor agrees to provide Disney with reasonable cooperation and
assistance in obtaining a suitable protective order and in taking any other
steps to preserve the confidentiality of the Confidential Information.

 

 

27

 


--------------------------------------------------------------------------------



 

 

16.

Upon expiration or termination of the Agreement, or upon notification by Disney
or Red Mile, the Subcontractor will (a) immediately cease manufacturing the
Authorized Product and deliver to Disney or its authorized representative that
portion of any and all molds, plates, engravings or other devices used to
reproduce the Disney Properties, or (b) provide Disney with satisfactory
evidence that the Disney Properties have been erased or eradicated and are no
longer reproducible.

17.

Nothing herein shall be construed as to require Subcontractor to initiate any
legal action against any unauthorized use of any materials containing or capable
of displaying any Disney Property.

18.

This agreement shall be deemed to be entered into in California and shall be
governed and interpreted according to the laws of the State of California. Any
legal actions pertaining to this Agreement shall be commenced within the State
of California. Any legal actions pertaining to this Agreement shall be commenced
within the State of California and within either Los Angeles or Orange Counties.

IN WITNESS WHEREOF, the duly authorized representatives of each of the parties
hereto have executed this Consent Agreement as of the _____ day of
_____________________, ____________.

RED MILE ENTERTAINMENT

SUBCONTRACTOR

 

 

By:

___________________________

By:

_______

 

Date:

___________________________

Date:

______

 

Title: ____________________________

Title: _______________________________

 

 

 

28

 

 

 